Citation Nr: 1215059	
Decision Date: 04/25/12    Archive Date: 05/03/12

DOCKET NO.  04-22 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Whether compensation should be withheld for service-connected low back disability on account of the Veteran's receipt of separation pay.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Tenner, Counsel






INTRODUCTION

The Veteran served on active duty from February 1965 to February 1969, from August 1975 to January 1987, with service in the Army Reserves from July 1990 to March 1999, to include various periods of active and inactive duty for training (ACDUTRA and INACDUTRA).  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a decision rendered by the Montgomery, Alabama Regional Office (RO) of the Department of Veterans Affairs (VA).  

This matter was the subject of a Board decision in October 2008.  As regards to the issue on the title page above, the Veteran appealed that issue to the United States Court of Appeals for Veterans Claims (Court).  In November 2009, the parties to the appeal filed a joint motion for partial remand.  The Court granted the motion that same month and vacated that portion of the Board's October 2008 decision that denied the issue of whether compensation should be withheld for service-connected low back disability due to the Veteran's receipt of separation pay.  

In March 2010, the Board remanded the matter to the Agency of Original Jurisdiction (AOJ).  In September 2011, following substantial completion of the directed development, the AOJ issued a supplemental statement of the case and continued the denial of the claim.  The issue has once again been certified to the Board on appeal.  


FINDINGS OF FACT

1.  The Veteran received separation pay for his active duty service in the Army commencing on August 1975 and ending on January 1987.  

2.  While service connection for a low back disability was established by VA as a result of period of service from August 1975 to January 1987, the disability did not warrant a compensable disability rating.  

3.  In November 1993, while serving on a period of INACDUTRA in the Army Reserves, the Veteran sustained a low back injury, which aggravated the Veteran's existing service-service connected low back disability and resulted in a herniated disc requiring a surgical discectomy.  

4.  As a result of the low back injury during INACDUTRA, the Veteran was awarded a 20 percent disability rating for the service-connected low back disability.  

5.  Disability compensation for the service-connected low back disability is associated with a subsequent and different period of service to the one in which the Veteran was awarded separation pay.  


CONCLUSION OF LAW

Recoupment of the Veteran's separation pay, by withholding his VA disability compensation, is not proper.  10 U.S.C.A. § 1174 (West 2002 & Supp. 2011); 38 C.F.R. § 3.700 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, VA is required to advise a claimant of the information and evidence not of record that is necessary to substantiate a claim.  See 38 U.S.C.A. § 5103 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b)(1) (2011).  VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim, unless no reasonable possibility exists that such assistance would aid in substantiating that claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).  In light of the favorable decision below, the Board finds that any deficiency in VA's VCAA notice or development actions is harmless error.  


II.  Background and Analysis

The Veteran asserts that VA's recoupment of his readjustment pay, awarded in the amount of $30,000.00 following completion of his second period of active duty service is improper.  He argues that the disability for which he receives VA compensation benefits is distinct from the one present at the time readjustment pay was awarded upon conclusion of his second period of active duty service.  Thus, he contends that since VA disability compensation was awarded for disability incurred in or aggravated in a subsequent period of service, recoupment to offset readjustment pay based on a prior period of service is not warranted.  38 C.F.R. § 3.700(a)(2)(iv).  For the reasons provided below, the Board agrees.  

The Board will first set forth the pertinent factual background.  

Here, the evidence reveals that the Veteran served two periods of active duty, followed by service in the Army Reserves.  His first period of service, in the United States Marine Corps, was from February 1965 to February 1969.  His military occupational specialty was a rifleman and he served in Vietnam.  His service treatment records reflect that he was treated for a lumbosacral strain in September 1967.  They reflect that in November 1967, he received shrapnel wounds to the right lower extremities.  At discharge examination in February 1969, his lumbosacral strain was noted, but described as "asymptomatic."  For his service, he was awarded several medals, including the Purple Heart.  

The Veteran commenced his second period of service in the U.S. Army in August 1975.  He served as a Military Police Officer.  The service treatment records show treatment for a lumbar contusion/strain in January 1979.  He was treated for sacro-iliac pain in January 1982.  X-rays were normal.  He reported radicular pain in May 1984.  In September 1986, he reported a history of low back trauma in 1976 and reported current chronic low back pain and radicular symptoms.  While he had full range of low back motion, x-rays revealed osteophytic spurs at L1 and L2.  The diagnostic impression was chronic low back pain.  At service discharge in December 1986, the Veteran reported recurrent back pain.  The examiner noted that the Veteran injured his lower back in Germany while skiing and strained his back while in Jump School.  His DD-214 from his second period of active duty service also notes the award of several medals, including the Navy Combat Action Ribbon and the Parachutist Badge, among others.  

The DD-214 further indicates that he had eleven years, four months of honorable service.  The narrative reason for separation was "failure of selection for permanent promotion."  

In January 1987, the Veteran filed a claim with VA seeking entitlement to service connection for wounds received in Vietnam and for a back injury that occurred in Germany in 1979.  On his claim form, the Veteran checked a box, indicating that in January 1987 he received a lump sum readjustment pay or separation pay from the armed forced.  

The following month, in February 1987, the RO granted service connection for residual scars from shell fragment wounds.  It also granted service connection for "chronic low back pain."  An initial noncompensable (0 percent) evaluation was assigned for the low back disability.  In assigning the evaluation, the RO noted that upon discharge the Veteran had full range of motion of the spine and normal strength.  

The Veteran did not disagree with the noncompensable disability rating assigned.  Rather, there was no further communication from the Veteran until June 2003.  At such time, he filed a claim with VA seeking entitlement to service connection for several disabilities.  He also indicated that he re-injured his back while serving with his Army Reserve unit, requiring removal of L5 lumbar disc.  

He underwent a VA examination in August 2003.  Therein, he reported having a lumbar disc removed in 1993 from a back strain he suffered at Fort Bragg.  A physical examination revealed a diagnosis of post diskectomy degenerative joint disease of the lumbosacral spine with loss of function due to slight pain which is non-medicated.  

In September 2003, the Columbia, South Carolina RO granted a 20 percent disability rating.  It recharacterized the disability from "chronic low back pain" to "chronic low back strain."  In advising the Veteran of the decision, it also advised him that he had:

received separation pay in the amount of $30,000 (pre tax) from the military.  We must hold back all of your VA compensation until this separation amount is paid back.  

The Veteran disagreed, in pertinent part, with the RO's decision to recoup his VA disability compensation to repay separation pay.  Among the evidence submitted was a November 1993 initial treatment with Dr. H. R. Therein, Dr. H. R. noted that by history the Veteran complained of low back pain he developed after a skiing accident in Germany in 1979.  Dr. H. R. stated that he re-injured his back in November 1993 while playing volleyball.  He had pain in his low back.  The physician noted that "this time" the pain was radiating to the right lower extremity.  An MRI revealed a herniated disc, laterally at the right L-4.  Although he was scheduled for a right L4 hemilaminectomy, instead, a report dated in February 1994 indicates he underwent a right L3 discectomy.  

As regards the injury while playing volleyball, the Veteran also submitted a December 1994 statement to his Commanding Officer describing the injury which occurred while his unit was drilling.  A January 1995 Memorandum from the Commanding Officer stated that there was no reason to initiate a line of duty determination but noted that the injury occurred while on inactive duty for training.  

A VA examiner in July 2011 reviewed the Veteran's claims folder and noted that the Veteran sustained his second low back injury in 1993 while on active duty training.  He provided an opinion indicating that the current low back disability "had its root in the previously service-connected lumbar back disorder."  

Pursuant to 10 U.S.C.A. § 1174, a regular officer who is discharged after meeting certain time in service requirements is entitled to separation pay.  However, the law also contains a prohibition against duplication of military and VA benefits.  In particular 10 U.S.C.A. § 1174(h)(2) provides:

A member who has received separation pay under this section, or severance pay or readjustment pay under any other provision of law, based on service in the armed forces shall not be deprived, by reason of his receipt of such separation pay, severance pay, or readjustment pay, of any disability compensation to which he is entitled under the laws administered by the Department of Veterans Affairs, but there shall be deducted from that disability compensation an amount equal to the total amount of separation pay, severance pay, and readjustment pay received, less the amount of Federal income tax withheld from such pay (such withholding being at the flat withholding rate for Federal income tax withholding, as in effect pursuant to regulations prescribed under chapter 24 of the Internal Revenue Code of 1986).  

10 U.S.C.A. § 1174(h)(2)(2011) (emphasis added).  

Significantly, the law makes a distinction between recoupment of disability compensation when the VA disability compensation was based on an injury during a subsequent period of active duty.  In this respect, the statute further provides:  

Notwithstanding the preceding sentence, no deduction may be made from disability compensation for the amount of any separation pay, severance pay, or readjustment pay received because of an earlier discharge or release from a period of active duty if the disability which is the basis for that disability compensation was incurred or aggravated during a later period of active duty.

Id.  

These statutory provisions have been implemented by regulation found at 38 C.F.R. § 3.700.  It provides, in pertinent part: 

Not more than one award of pension, compensation, or emergency officers', regular or reserve retirement pay will be made concurrently to any person based on his or her own service except as provided in § 3.803 relating to naval pension and § 3.750(c) relating to waiver of retirement pay.  Not more than one award of pension, compensation, or dependency and indemnity compensation may be made concurrently to a dependent on account of more than one period of service of a veteran.

38 C.F.R. § 3.700 (2011).  

However, as regards either lump sum readjustment pay or separation pay, recoupment is permitted as to disability compensation that is related to the period of service for which the lump sum readjustment pay or separation pay is awarded.  Recoupment is not permitted for VA compensation paid for a disability incurred or aggravated during a subsequent period of service.  As it pertains to separation pay, the regulation provides:  

(i) Where entitlement to disability compensation was established on or after September 15, 1981, a veteran who has received separation pay may receive disability compensation for disability incurred in or aggravated by service prior to the date of receipt of separation pay subject to recoupment of the separation pay.  Where payment of separation pay was made on or before September 30, 1996, VA will recoup from disability compensation an amount equal to the total amount of separation pay.  Where payment of separation pay was made after September 30, 1996, VA will recoup from disability compensation an amount equal to the total amount of separation pay less the amount of Federal income tax withheld from such pay.  The Federal income tax withholding amount is the flat withholding rate for Federal income tax withholding. 

(ii) The receipt of separation pay does not affect the payment of disability compensation based on a subsequent period of service.  Compensation payable for service-connected disability incurred or aggravated in a subsequent period of service will not be reduced for the purpose of offsetting separation pay based on a prior period of service. 

38 C.F.R. § 3.700(a)(5)(2011)(emphasis added).  

As regards these provisions, VA's General Counsel, in a precedential opinion, noted the history of provision, stating:   

In 1987, the Veterans' Administration amended section 3.700(a) to implement the recoupment requirements of Pub. L. No. 96-513.  52 Fed. Reg. 27,339 (1987).  That amendment added a new subsection (a)(5) providing that a veteran who has received separation pay may also receive VA disability compensation for a disability incurred in or aggravated by service prior to the date of receipt of the separation pay, subject to recoupment of the total amount of separation pay received. 

VAOPGCPREC 12-96 (November 21, 1996).  

Here, the Board finds that the Veteran's VA disability compensation is based on his subsequent period of service involving periods of ACDUTRA and INACDUTRA in the Army Reserves.  The record clearly shows that while the Veteran sustained an initial low back injury during his period of service from August 1975 to January 1987, the disability was not disabling and only resulted in a noncompensable disability evaluation.  Between this period of service and up to the time of injury in 1993, there is no evidence to suggest a natural progression of the disability.  Rather, the probative evidence reveals that the Veteran sustained another low back injury during the period of INACDUTRA in 1993.  The injury involved the discs of the spine rather than just the musculature, and, due to its severity, required a surgical discectomy.  By the RO's assignment of a 20 percent disability rating, effective June 16, 2003, there is an implicit acknowledgment that the low back disability worsened as a result of the injury during a period of INACDUTRA.  Moreover, based on the probative lay and medical evidence, the Board finds that the disability compensation is based on a different period of service other than the period for which separation pay was awarded.  As such, the separation pay from the period of service that ended in January 1987 may not be recouped.  

In this regard, the Board notes that United States Court of Appeals was presented with a similar situation in the case of Majeed v. Nicholson, 19 Vet. App. 525 (2006).  Therein, the Court noted that:

Recoupment is not tied solely to a decision that a veteran's service-connected disability relates back to or was incurred in the specific period of service for which separation pay has been awarded; rather, it is tied to whether the disability compensation being paid is associated with the period of service for which separation pay was awarded.  Both statutory section 1174(h)(2) and regulatory § 3.700(a)(5)(ii) make clear that only that part of a veteran's disability compensation that is directly associated with a period of service for which separation pay was awarded may be recouped against the separation pay.  Any disability compensation associated with other periods of service may not be recouped against the veteran's separation pay.

Majeed v. Nicholson, 19 Vet. App. 525, 529 (2006).  

Here, the Veteran was in receipt of a 0 percent disability rating for the period of service ending on January 1987.  The 20 percent rating assigned by way of the September 2003 RO decision is associated with a different, subsequent period of service; specifically, there was an aggravation of the Veteran's service-connected disability during INACDUTRA in November 1993.  As such, recoupment on account of the Veteran's receipt of separation pay was improper.  Accordingly, the benefits sought on appeal are granted.  






	(CONTINUED ON NEXT PAGE)
ORDER

Recoupment of separation pay by withholding VA disability compensation benefits is improper; the appeal is granted.  



____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


